 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPelton Casteel, Inc. and International Union, UnitedAutomobile, Aerospace & Agricultural ImplementWorkers of America (UAW). Case 30-CA-4641October 29, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY. AND TRUESDALEOn July 3, 1979, Administrative Law Judge JohnM. Dyer issued the attached Decision in this proceed-ing. Thereafter, Respondent and counsel for the Gen-eral Counsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified below.The complaint alleged, inter alia, that between No-vember 1977 and January 1978 Respondent unlaw-fully interrogated employees with respect to theirunion sympathies. With respect to this allegation,Foreman Konieczka testified without contradiction,and the Administrative Law Judge found, that in De-cember 1977 Konieczka called each of the employeesunder his supervision, with the exception of JohnSeward, who as the Administrative Law Judge foundand we agree was unlawfully discharged, into his of-fice individually. In the office, Konieczka showedeach employee a union card, and asked the employeeif he knew what the card was, why he was asked tosign it, why it was being distributed, and to read thecard carefully. Konieczka then asked each employeenot to sign a card.The Administrative Law Judge found that in hisCounsel for the General Counsel has excepted to certain credibility find-ings made by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with respectto credibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.No exceptions were taken to the Administrative Law Judge's failure tomake any findings with respect to employee Seward's testimony that in Janu-ary 1978, during a company outing in a bowling alley, Foreman Konieczkaand Personnel Director Schuler told him they wanted to know why he wastrying to organize Respondent's employees. In the absence of exceptions,and as the Administrative Law Judge made no finding with respect to Sew-ard's testimony on this issue, we find it unnecessary to pass upon whether thecomment was made and, if so. whether it was unlawful.I In view of our finding, that the discharge of Seward violated Sec. 8(aX 1)of the Act and as the Order herein provides for his reinstatement and that hebe made whole, we need not pass upon counsel for the General Counsel'scontention that Seward's discharge also violated Sec. 8(aX3) of the Act.discussions with employees Konieczka was merelystating Respondent's position with respect to theUnion and that his statements were protected by Sec-tion 8(c) of the Act. Accordingly, the AdministrativeLaw Judge recommended dismissal of this allegationof the complaint. We find merit to the General Coun-sel's exception to this recommendation.Konieczka asked his subordinates, individually andin a management office, a number of questions aboutthe distribution and solicitation to sign union authori-zation cards. No business justification for the ques-tions was proffered and no assurances against reprisalwere given. In these circumstances it is clear that thepurpose of the questioning was to obtain informationabout the employees' union involvement and that theinterrogation was coercive, notwithstanding thatKonieczka did not ask the employees in so manywords whether they had signed cards. Indeed, Konie-czka's testimony that he did not call Seward into hisoffice to discuss the cards because there was "no sensetalking to John Seward, I knew his stand. I knew howhe felt.... He was union organized" is tantamount toan admission that Konieczka talked to the employeesabout the authorization cards in order to ascertaintheir union sympathy. In these circumstances we findthat Konieczka's interrogations, particularly in viewof the manner and setting in which they took place,tended to have a coercive impact on employees' exer-cise of their rights to become involved in union ac-tivity,3and conclude that by this conduct Respondentviolated Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, PeltonCasteel, Inc., Oak Creek, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Insert the following as paragraph (b), and re-letter subsequent paragraphs accordingly:"(b) Interrogating employees with respect to thesolicitation of union authorization cards."2. Substitute the attached notice for that of theAdministrative Law Judge.3 This case is readily distinguishable from Electro-Wire Products, Inc., 242NLRB 960 (1979), for that case, unlike the instant one, involved allegedlyobjectionable conduct in a representation proceeding, and the conversationsat issue consisted only of a statement of the employer's position and occurredat the employees' work stations.246 NLRB No. 45310 PEITON CASTEEL, INCAPPEN D)IXNorI(E To EMPI.OYEl!SPOSItED BY ORDER OF 11WENATIONAl. LABOR RILATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, and has ordered us to post this notice.WE WILL NOT interrogate employees about thesolicitation of union authorization cards.WE WILL NOT suspend or terminate employeesfor engaging in concerted activities with otheremployees for their mutual aid and protection.WE WILL NOT in the same or any similar man-ner interfere with, restrain, or coerce employeesin the exercise of rights guaranteed them underSection 7 of the Act.WE WI.l. offer John Seward immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent po-sition, without prejudice to his seniority or anyother rights and privileges previously enjoyedand WE WILL reimburse him for the pay he lostas a result of our discrimination, plus interest.PELTON CASTEEL, IN(C.DECISIONSTATEMENI () TIIE CASEJOHIIN M. DYER, Administrative Law Judge: Interna-tional Union, United Automobile, Aerospace & Agricul-tural Implement Workers of America (UAW). herein calledthe Union, Charging Party, or UAW, filed a charge onApril 10, 1978,' alleging that Pelton Casteel, Inc., hereincalled Respondent or the Company, violated Section 8(a)( I )and (3) of the Act by the suspension and termination ofJohn Seward. On June 6, 1978, the Regional Director is-sued a complaint alleging that Respondent had violatedSection 8(a)(1) of the Act by interrogating employees be-tween November and January and issued or maintainedunlawfully broad rules prohibiting distribution of union au-thorization cards and union literature on Respondent'spremises. The complaint also alleges that the suspensionand termination of John Steward violated Section 8(a)(1)and (3) of the Act since they were caused at least in part bySeward's union and/or protected concerted activities.Respondent's timely answer admitted the service and ju-risdictional aspects of the complaint, the status of theUnion, and the supervisory status of certain of its officersand foremen. Respondent admitted that it discharged Sew-ard but denied that it had violated the Act in any manner.I Unless specified otherwise, the events herein took place dunng the latterpart of 1977 and the first part of 1978All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argue orallyat the hearing held in Milwaukee. Wisconsin, on November30 and December I. 1978. Respondent and the GeneralCounsel have submitted hriefs which have been carefullyconsidered.The principal question in this case is whether the Unionor concerted activities of John Seward played any part inRespondent's decision to suspend and terminate him. Un-der all the circumstances. I find that Seward's concertedactivities did enter into Respondent's consideration in ter-minating Seward and therefore that the termination is in-valid. On the entire record in this case, including the exhib-its and testimony, and on my evaluation of the reliability ofthe witnesses based on the corroborative and contradictorytestimony and the demeanor of the witnesses, I make thefollowing:FINI)INGS O)F FAC(tI. (OMMERCE FNDIN(GS AND UNION STATUSRespondent is a Wisconsin corporation with plants inMilwaukee and Oak Creek, Wisconsin, where it is engagedin the production and sale of metal castings. During thepast year Respondent purchased and received, from di-rectly outside Wisconsin, goods valued in excess of $50,000and during the same time shipped and sold, directly topoints outside Wisconsin. goods valued in excess of$50,000.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that the Union herein is alabor organization within the meaning of Section 2(5) of theAct.II. rill- t'NF IR I.ABOR PRA(' 1ESA. Background and Undisputed FactsRespondent's plant in Milwaukee has been in existencefor a number of years, and Vice President Harold Sotskihas worked for the Company some 28-1/2 years. Most ofthe employees and supervisors in this proceeding are long-time Respondent employees. The Oak Creek plant. which isthe site of the dispute here. was set up in January 1977 andbegan operations around April of that year. Seward and anumber of employees transferred from the Milwaukee plantto the Oak Creek plant when it began operations.Jerome Dziedzic is the plant superintendent of the OakCreek plant, and under him is General Finishing Depart-ment Foreman Herbert Ginner. Under Ginner are threeforemen, one of whom, James Konieczka, is supervisor ofthe cleaning room with approximately 50 employees work-ing under him.Metal castings come in various sizes, and small castingsrange up to 35 pounds. John Seward and four other em-ployees were employed in grinding small castings. Each ofthe grinding employees had a booth, sometimes called ashack, in which they worked. They used a grinding wheel totake the rough spots off castings. There were more employ-311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees engaged in grinding large castings which may run overseveral hundred pounds. According to testimony, there wasalways plenty of work on the large side, while the small sideoccasionally ran short.The employees work on a base rate plus a percentage orincentive pay and may earn two to three times their baserate, depending on their speed and dexterity.Seward worked for the Company from April 1963 untilhis termination on March 29, 1978, and said he attemptedto triple his base rate of $3.57 an hour and averaged some-where around $10 per hour. However, when he had to workon large castings, Seward claimed that he was not able tomake production because he had some back problems fol-lowing a high school injury and was unable to move thelarge castings without using a chain hoist which delayed theprocessing.Foreman Konieczka conversely said that Seward wasable to make production on the large side and did so on anumber of occasions and it was only on one or two occa-sions that he did not make production, claiming that hisback was bothering him. Konieczka said that on these occa-sions Seward was not working but was walking around orstanding outside of the booth.Respondent has a progressive discipline system whichruns on a moving year basis. If within the period of I yearan employee receives two verbal warnings, the next verbalwarning is written up. If further discipline is called for, awritten warning is issued. If there is another occasion fordiscipline within the year, the employee gets I week's sus-pension and, if he is disciplined one more time, he is termi-nated.There was a union organizational attempt at the Milwau-kee plant in 1971 which went to an election which theUnion lost. Seward was employed at that time and merelysigned a union card during that campaign. Another attemptat organization was made in 1975-76 by UAW and Sewardsaid he took a more active part in the campaign and passedout literature in front of the plant. No union election tookplace during that campaign.According to general testimony by the employees, discus-sions concerning the feasibility of having a union wouldoccur when employees got disturbed about events in theplant such as overtime and pay rates and such times haveoccurred off and on throughout the years.During the summer of 1977, a type of casting known asan "ajax" was being worked on in the small-finish side bythe five grinders, including Seward. The employees thoughtthat the rate paid for grinding the ajax casting was way toolow, and on at least one occasion three of four of the em-ployees together spoke to General Foreman Ginner, com-plaining about the rate and stating that it was much toolow. Seward pursued the complaint vigorously and he andGinner became argumentative. Ginner told Seward topunch out but Seward did not do so and went back to work.Ginner stated he had been under the impression that Sew-ard was not going to perform the work and so had told himto punch out and come to his office to discuss it. WhenSeward did not show up, Ginner found that Seward hadreturned to work and Ginner forgot about the matter.According to the employees, there were more conversa-tions with foremen concerning the rate throughout the sum-mer months. Some of the employees, including Seward, didnot like working overtime, particularly on Saturdays, andresisted overtime directions from management. Seward alsoresisted overtime instructions on a daily basis when he wasasked to work 9 hours, and there were more conversationsand complaints to the foremen concerning the imposition ofovertime requirements on employees.When there was an insufficient number of small castingsto have the employees on the small-finish side work a com-plete shift, the Company would rotate one person each dayfrom the small-finish to the large-finish so that the otherswould have a complete day on the small castings. Several ofthe employees, including Seward, protested this rotation tothe large side, with Seward claiming that working on thelarge casting hurt his back.Seward had problems with his back on other occasionsand had a medical history with Respondent of being out onsick-leave status with back problems. However, Seward wasnever given a letter by a doctor informing Respondent thathe had any physical limitations on the work that he wasable to perform.B. Discipline Imposed on SewardOn July 7, Seward was given a verbal warning by Fore-man Ginner for insufficient production on the large side.The verbal warning was memorialized by a written recordwhich stated that Seward was warned for not meeting jobperformance criteria in that he had made his base rate inonly 2.6 of' the 8 hours. On September 8, another verbalwarning was given to Seward by Foreman Konieczka forunauthorized breaks. On October 12, Ginner wrote up an-other verbal warning, stating that he had warned John Sew-ard for excessive absenteeism and that further abuse of ab-senteeism would lead to further disciplinary action.According to Seward, it was sometime around Octoberthat in talking to other employees they decided it was timeto try to organize a union, and towards the end of OctoberSteward called UAW headquarters for assistance and spoketo Union Organizer MacNatt. MacNatt stated that theytalked several times and finally met in person, according toSteward, on November 2. In the meantime Seward had at-tempted to find out if there was enough interest amongemployees in the Union. On November 2 they decided toset a union meeting, and a meeting was held on November15 in a cafe on the north side of town.In the meantime, on November 1., Seward was called inand given a written warning which stated, "This will serveas a written warning to John Seward for past disciplinaryaction. John must improve his conduct, attitude, attendanceand work record. The next offense will result in a one (I)week disciplinary suspension. This warning is issued by hisforeman, Jim Konieczka." Seward refused to sign the warn-ing. stating that he did not understand the language of thewarning.In explaining this warning, Konieczka said he issued itbecause of Seward's poor attitude towards his work. Hestated that when he gives orders he wants them carried outand Seward would give him an argument and reasons fornot doing things, mentioning that Seward argued about arate on a particular job a number of times in the summer of1977. Konieczka said some of the other employees gave him312 PELTON ('ASTFEEL, INC.arguments about that rate too. He added that Seward ar-gued about overtime, stating that he did not like to work it.On Thursday, November 10. Foreman Ginner told Sew-ard they would have to work 8 hours' overtime on Satur-day. Seward objected, stating that he could only work 7hours, that he had some personal business to attend to onSaturday. Ginner repeated that it was an order. Seward hadto work 8 hours on Saturday. Seward started at the regulartime on Saturday and during the day saw Ginner again andsaid he had personal business and could only work 7 hoursand said that Ginner merely shrugged his shoulders. Ginnersaid that Seward asked if they still had to work 8 hours andhe said yes. Seward said he could only work 7 hours andGinner shrugged his shoulders and walked away.On Monday, November 14. Seward was given a writtenwarning and a -week suspension. The warnings said hehad failed to work his scheduled hours and walked off thejob early without authorization and that his next violationwould result in discharge.At one point in his testimony, Seward said that in thefirst week of November he saw two young men whom hedid not know and asked them to attend a union meeting.One of them said that he was Vice President Sotski's sonand would not be interested. Later in his testimony Sewardsaid he thought this occurred on the same day that he didnot work the full shift, meaning Saturday, November 12.The union meeting of November 15 was attended by 25-30 employees. The meeting was given over to discussions ofproblems with the Company such as enforced overtime andproblems with job rates, but no union authorization cardswere passed out. The process of organization was explainedand it was decided to hold another meeting but nothingdefinite was set then.The second meeting was held on December 15 at a differ-ent location and was attended by 25 30 persons, a numberof whom had not attended the first meeting. Again therewas a discussion of the employee problems with rates andovertime and the methods of union organization. Unionauthorization cards were passed out and a number weresigned. Additional blank authorization cards were passedout to those who indicated they would distribute them.UAW Organizer MacNatt said the employees were told tofunnel the authorization cards back to the Union throughSeward. Seward told a number of the employees that hewould leave his automobile window open so that they couldput signed authorization cards in his car on the parking lot.Seward said he talked to some people at the plant duringbreaktimes and called people at home from the listing thathad been taken of those who attended the union meetings.During December, Foreman Konieczka had the employ-ees under him come into his office one at a time. There. heshowed them a union card. asked them if they knew whatthe card was and why it was being distributed and why theywere asked to sign it. He asked them to read it carefully.Konieczka said he did not call Seward in since he knewwhere Seward stood. James Fields stated that, when he wascalled in. Konieczka asked him not to sign a union card.that he was committing himself and would be signing hisrights away.Fields said he was at the Milwaukee plant around thetime of the first meeting and did not recall precisely whenor whether he had been sent for. but said it was about thepension and how it worked. fie said Plant SuperintendentDziedzic said that Fields had been talking about how muchthe pension paid and after the discussion Dziedic told himnot to sign a union card because they did not need anybodyto run the plant. that they ran it themselves.Dziedzic stated that he was a personnel director in 197576 when the Company changed the pension plan and therewas some misinformation going around which he heardcame from Fields. He called Fields to the office and set itstraight and that was the only time he discussed pensionswith him.Since Fields' memory as to when this occurred was notprecise and since there was no indication that Dziedzicknew anything about union organization in November. Iam inclined to believe that, if this occurred, it occurred in1975 76 during another union organizational campaignand is not timely as far as the present complaint goes.Employee George Zollicoffer testified that aroundThanksgiving, some 5 to 6 minutes after having a conversa-tion with an employee named Bert. Vice President Sotskihad him come into his office and told Zollicoffer to sta inhis working area, that he did not want to see him talkingout of the area, and told him to keep his business talksoutside the plant. Zollicoffer interpreted this reference tobusiness talks to mean talk about the Union.Sotski testified he knew Zollicoffer was on light duty de-livering parts and that from his office he can see out in theplant and saw Zollicoffer walking around a lot. He laterwas in the plant and saw Zollicoffer still walking aroundand called him to his office. He told Zollicoffer to go backto work where he belonged and recalled nothing else beingsaid. He said specifically that he did not know that Zollicof-fer had just been talking to Bert.In regard to his son. Sotski stated that sometime duringDecember his son came in laughing and told him that Stew-ard had said something to him about a union, not realizingthat he was Sotski's son.Just before Christmas, Seward stated Sotski had comeinto his office and told him he did not want any unionliterature distributed on company premises at any time,that it could mean serious trouble if they caught him doingit. Further. Seward was to remain at his work station andnot to talk to employees during work hours. Seward said heanswered that the UAW had instructed him in the lawsgoverning union campaigns and walked out of the office.Seward had to be guided somewhat in his recollection as towhat was said in Sotski's office.According to Sotski, Seward had asked to see him and hehad Seward come to his office in late December. Sewardcomplained that the foremen were picking on him. Sotskireplied that Seward was probably not cooperating with thetimestudy that was going on. Seward asked what his rightswere. Sotski replied that Seward could solicit before andafter work hours. at coffee breaks. and lunchtime. herewas no conversation concerning union literature, accordingto Sotski, because none was being distributed. Seward thensaid he knew what his rights were. Sotski denied specificallytelling Seward that he could not talk to other employees.Sometime in late December. according to Seward. PlantSuperintendent Dziedzic told Seward that the Company didnot need a third party. that they could handle their own313 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDaffairs, and that there would not be a union at Respondent.that they would do anything in the world to keep frombeing organized. Dziedzic testified that in late December hesaw Seward standing outside of his booth looking disgustedand asked him what was the matter. Seward answered thathe was not making enough money and thought that theyshould get a union. Dziedzic said that the Company alsohad rights and would exercise their rights within the law toresist organization. He specifically denied saying the Com-pany would do anything to keep the Union out.In response to a leading question, Seward recalled that hehad a conversation with Foreman Konieczka and PersonnelDirector Schuler at a company outing held at a bowlingalley in January. He stated they wanted to know why hewas trying to organize the Company and said that there wasno need for a union at the Company. Neither Konieczkanor Schuler was asked about this testimony.Seward testified that he continued to get some unioncards in January and February but was not sure that he gotany in March. He stated he talked to employees at bothplants, usually on the phone in the evenings.C. The DischargeOn March 23. Mrs. Seward told her husband that shehad received a promotion and he suggested that they go outand celebrate. Seward testified that he got home between 12and 12:30 a.m., ate some pizza, and the next morningaround 5:30 a.m. he felt bad and told his wife to call theCompany and say he would not be in on time, that hewould be in later if he felt better. Mrs. Seward stated shewent to the phone in the other room, called, and asked forher husband's supervisor, Konieczka. The person was awayfrom the phone for quite a while, came back and said thatKonieczka was not there and asked for her husband's clocknumber. She called out to her husband and he told her 175,which she repeated and told the person that she was JohnSeward's wife and he would not be at work. Seward cor-roborated that his wife asked for Konieczka, was on thephone a long time and asked for his clock number, whichhe gave to her, and heard her say please pass the messageon to Konieczka. Seward stated that he did not go intowork that day but stayed home all day and reported in onthe following day, Saturday, at 6 a.m. when he was sched-uled to work. Konieczka said he could not work because hehad not come in or called in on the previous day, to comeback Monday at 8 a.m. to see General Foreman Ginner.On Sunday, Seward called Plant Superintendent Dzied-zic about the problem and said Dziedzic said he would getto the bottom of it on Monday. Dziedzic said he received acall from Seward on Sunday and that Seward told him thathis wife had a promotion and they were out late celebratingand that he just could not make it to work. Dziedzic saidthat he was not in a position to comment but that theywould find out about it.On Monday, Seward met with Ginner., Schuler, andKoniezcka and gave them his version of the event. He wastold that they would have to contact the company heads tosee what to do and to come back on Tuesday. That eveninghe received phone messages not to come in on Tuesday andcome in Wednesday morning.During his cross-examination. Seward admitted that theforemen usually are not in the plant early in the morningand the general procedure is to call in and tell the guardyour clock number and name and give the guard the reasonfor not reporting to work. Seward was unable to state whyhe had his wife call the foreman when in the past he hadcontacted the guard when he was not going to work. Healso stated that he did not call in later on March 24 and washome the whole day.On Wednesday., Ginner and Schuler told Seward theCompany had decided to terminate him based on his pastdisciplinary procedures, and during cross-examination Sew-ard admitted he was told he was being discharged also fornot calling in and not reporting his absence. Seward wasasked about filing a statement with the Wisconsin Indus-trial Commission for unemployment, wherein he stated thatit was not until after his I-week suspension in Novemberthat he and others decided to start a union drive and thencontacted the Union. Seward's answer was that was whenthe Union really' began building, not that that was when thefirst contact was made.Schuler stated he told Seward that he was being dis-charged because of his past record of disciplinary actions.his attitude and conduct, that he had missed another 7 daysafter the I-week suspension in November and that the inci-dent of March 24 was just too much. Ginner stated that inthe discharge interview he told Seward that his absentee-ism, his attendance, and everything connected with the jobhad brought him to this and that his not reporting andbeing absent was the last straw.Konieczka said that, after he found that Seward was notpresent on the morning of March 24. he called to seewhether Seward had called in sick to the guard and therehad been no record of a call. Konieczka did not do any-thing for another hour and a half, figuring that Sewardmight be late. Around 8 a.m. he called the personnel officeand spoke to Sue Schultz and asked her to check on Sewardas to why he was not at work. She called him back and saidthat she had called Seward's house, that a man answeredand said that Seward was not there. Konieczka then spoketo Ginner and told him of Seward's absence and that hehad checked and there had been no call-in.Ginner stated that on Monday Seward told them that hehad been absent because he had been out late celebratinghis wife's promotion, stating at one point that he had beenout until 3 a.m. and at another point until I a.m., and askedhis wife to call at 5:30 a.m. After Seward left, Ginner saidhe checked with Foremen Konieczka and Tom Kearn tofind out whether they had been informed of Seward's ab-sence and they told him they had not. He then had theguard report checked and there was no mention of a call-inby Seward. Ginner said he then checked the pattern shopwhere calls are received between 6 and 8 a.m. and there wasno record of any call being made by Seward during thattime on March 24. Thereafter, he checked the switchboardand was told that there had been no call. Ginner reportedthis to Sotski. Sotski testified that a discharge by a lineforeman is not allowed until it is reviewed by himself or thepresident. tie said he reviewed all the material regardingthe recommendation for the discharge of Seward with theCompany's president and he also checked with security in314 PEI TON CASrEEL, INC.regard to the alleged call. Sotski said that in approving thetermination they took into account Seward's bad attitude inregard to overtime and went through all of his records forthe I-year period. They knew Seward had a bad attitudethroughout the summer of 1977 and knew Seward com-plained about the rotation to the large side. Sotski said thatSeward would tell the company foremen what he was goingto do. The recommendation of termination was approvedand carried out on Wednesday.D. .4nalysis and ConclusionsAlthough Seward claimed that he was being discrimi-nated against by the amount of discipline being given tohim as compared to other employees, Respondent producedevidence of other employees who were discharged for simi-lar offenses following a course of progressive discipline.Similarly, other employees were disciplined simultaneouslyfor like offenses.The nub of Seward's case is that Respondent took intoaccount Seward's "poor attitude and conduct" in terminat-ing him and had given him a written warning for the samething. This phrase translates to Seward's protesting and ar-guing about rates for a particular job on a number of occa-sions throughout the summer of 1977 and his resistance tothe company-imposed overtime. On several occasions, otheremployees were together in making protests about rates.It is clear from the testimony regarding the origins of theunion organization that the Company's imposition of over-time and the unilateral fixing of rates which some employ-ees thought were too low were motivating forces.Where Respondent equates the protected concerted ac-tivity of protesting wages and working conditions, as Sew-ard did, with a "poor attitude" and uses that as a reason fordisciplining an employee, as Respondent did in giving Sew-ard the written warning on November I and as a reason interminating him on March 29, Respondent has oversteppedthe Board's 8(a)(1) boundary. The Board has held that aperson is within his Section 7 rights to protest an item re-lated to his wages and working conditions which goes to notonly the person's good, but the common good of others.This is precisely what Seward was doing in complainingabout the rates and the overtime throughout the summer of1977. The concerted activities engaged in by Seward duringthe summer were related to the union activities engaged inby him and others from November through January sincethose same topics were motivating organizational factors.Thus, it follows that where Seward was exercising hisSection 7 rights in engaging in concerted activity and wasgiven a reprimand related to that concerted activity, thereprimand was invalid and unlawful. Therefore, the writtenwarning of November I was wrongfully given and shouldbe eliminated from Seward's personnel file. Eliminating thewritten warning reduces the number of warnings whichSeward would have been given and makes the discipline ofsuspension and discharge in March unwarranted. Further,the March 29 discharge was unwarranted following Re-spondent's progressive system since those who made thefinal determination in approving the discharge also tookinto account Seward's "poor attitude" which again relatedto his protesting of the rates and overtime in the summer of1977. Therefore. the discharge is invalid and must be re-scinded. and I will so order.The General Counsel alleged that Respondent main-tained unlawfully broad rules prohibiting employees fromdistributing authorization cards or other literature on Re-spondent's premises and prohibiting employees from solicit-ing their fellow employees to join or support the Union. Inthis regard. Seward testified that Vice President Sotski saidthere was to be no distribution of literature on companypremises at any time and that it could mean serious troubleif he was caught doing it, that he was to remain at his workstation and not talk to other employees during workinghours. Sotski's credible testimony was that the conversationdealt only with union authorization cards, and he told Sew-ard that he could distribute authorization cards on his owntime in the plant during breaktime, before and after work,and at lunchtime. Sotski specifically stated there was nomention made of union literature because none was beingdistributed at the plant. Indeed, there was no testimonythat any union literature or leaflets were distributed at anytime during this organizational campaign. In regard to talk-ing, Sotski stated that Seward asked why the foremen werepicking on him, and his answer was that he was not cooper-ating with the timestudy and was not working. Accordingto Sotski. Respondent does not allow employees to disturbother employees during worktime. TIhe General Counselproduced testimony concerning some solicitation in theplant, but none of the testimony directly demonstrated thatsuch occurred during work hours or that supervisors ormanagement knew of solicitation during worktime. I do notcredit Seward's version of the event but find that Sotski'stestimony was more convincing and cohesive.Sotski's conversation with Zollicoffer about staying in hisarea does not demonstrate a promulgation of a rule such asthe General Counsel alleges. There is nothing to demon-strate that Sotski saw Zollicoffer talk to employee Bert orthat he had any suspicion that Zollicoffer was talking aboutthe Union to other employees.Therefore. I conclude and find that the allegation con-cerning invalid no-distribution rules and talking has notbeen proven, and I will dismiss it.As to the allegation concerning interrogation of employ-ees with respect to their union activities or sympathies,there is no question that Foreman Konieczka did talk to theemployees in his department concerning union authoriza-tion cards. However, the testimony does not indicate thatthis was unlawful interrogation. It appears that Konieczkawas merely stating the Company's position in regard tobeing organized, and his statements are protected by Sec-tion 8(c) of the Act.Employee Fields' testimony concerning a conversationwith Dziedzic I believe occurred during the prior union or-ganizational campaign in 1975-76 and is not relevant tothis case.Seward's statement that Dziedzic would ask him howthings were going, which he took to be an inquiry as to howhe was getting on with the signing of union cards, is some-thing that takes place only in Seward's mind and certainlycannot be said to be interrogation in the manner alleged inthe complaint.There was no question but that the Company knew thatSeward was the main union protagonist and organizer at31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant. Schuler and Konieczka may have been unfair instarting the conversation with Seward as to why he wantedto organize the Company, but they were not interrogatingSeward in the manner alleged in the complaint. Their ques-tion was the initiation of a position statement and an at-tempt to debate the question of union organization withSeward. There being nothing to sustain complaint para-graph 5(a), it should be dismissed.111. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section II andtherein found to constitute unfair labor practices in viola-tion of Section 8(a)(l) of the Act, occurring in connectionwith Respondent's business operations as set forth above insection 1, have a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.IV. THE REMEDYHaving found that Respondent engaged in the unfair la-bor practices set forth above, I recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act as follows:Having found that Respondent suspended John Sewardon March 25 and terminated him on March 29, 1978, anddid not thereafter offer him full and immediate reinstate-ment, I recommend that Respondent offer him immediateand full reinstatement to his former position or, if such po-sition has been abolished or changed in Respondent's op-erations, then to any substantially similar position, withoutprejudice to his seniority or other rights and privileges, andthat Respondent make him whole for any loss of pay hemay have suffered by reason of Respondent's discrimina-tion by payment to him of a sum equal to that which hewould have normally received as wages from March 25,1978, until Respondent offers him full reinstatement, lessany net earnings for the interim. Backpay plus interest is tobe computed on a quarterly basis in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).' 1 furtherrecommend that Respondent make available to the Board,upon request, payroll and other records in order to facilitatechecking the amounts of backpay due and other rights hemay be entitled to receive.Having further found that Respondent's November 1,1977, written warning to John Seward was invalid, it isrecommended that Respondent rescind it and withdraw itfrom John Seward's personnel file.I See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by itsdiscriminatory suspension and termination of John Sewardbecause he engaged in concerted activities with other em-ployees for the purposes of mutual aid and protection.Upon the foregoing findings of fact and conclusions oflaw and the entire record in this case, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following recom-mended:ORDER3The Respondent, Pelton Casteel, Inc., Milwaukee, Wis-consin, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discriminatorily suspending and terminating em-ployees because they engage in concerted activities withother employees for their mutual aid and protection.(b) In the same or any similar manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them under Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Fully reinstate and make John Seward whole for theloss of pay he suffered by reason of Respondent's discrimi-nation against him in accordance with the recommenda-tions set forth in the section of this Decision entitled "TheRemedy."(b) Post at its Milwaukee and Oak Creek, Wisconsin,plants copies of the attached notice marked "Appendix."4Copies of said notices, on forms provided by the RegionalDirector for Region 30, after being duly signed by an au-thorized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 30, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of' theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."316